Citation Nr: 0922741	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including cardiomyopathy and ventricular tachycardia, status 
post defibrillator.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January 1968 to 
October 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 2008, the Board remanded the matter to the for RO 
additional evidentiary development and due process 
considerations.  As set forth in more detail below, another 
remand of this matter is unfortunately required.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Additionally, the Board notes that in March 2008, the 
appellant submitted a claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The record currently before the Board contains 
no indication that this claim has been adjudicated.  The 
Board raised this matter in its June 2008 remand, but there 
is no indication that any action was taken.  Thus, it is 
again referred to the RO for initial consideration.


REMAND

The appellant seeks service connection for a heart disability 
and hypertension.  He has advanced two theories of 
entitlement.  

First, he notes that his service medical records document 
that he was treated with Preludin for hypotension and 
bradycardia.  He claims that his current cardiac problems are 
related to those in-service conditions and/or improper 
treatment therefor.  

Alternatively, the appellant claims that his current heart 
disability and hypertension are causally related to or 
aggravated by his service-connected PTSD with major 
depressive disorder.  

Pursuant to the Board's June 2008 remand instructions, the 
appellant underwent VA medical examination in September 2008.  
After examining the appellant and reviewing his claims 
folder, the examiner concluded that the appellant's 
idiopathic cardiomyopathy and hypertension were not caused by 
or the result of in-service treatment with Preludin, nor were 
they the result of any service-connected disability, 
including PTSD.  

The examiner, however, failed to address the question of 
whether the appellant's in-service treatment for hypotension 
and bradycardia represented the onset of his current heart 
condition.  Additionally, the question of aggravation was not 
addressed.  As previously noted, the appellant has submitted 
a February 2007 letter from his private physician who 
indicated that it was his opinion that the appellant's PTSD 
was aggravating his cardiac conditions, including 
hypertension.  Because the appellant's physician did not 
provide a rationale for his opinion or otherwise cite to 
pertinent evidence, the Board finds that the February 2007 
letter is of little probative value.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  It does, however, 
trigger VA's duty to provide an adequate medical examination 
addressing the question of whether the appellant's service-
connected disabilities are aggravating his heart condition 
and hypertension.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2007).

Compliance with remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that VA has a concomitant duty to 
ensure compliance with the terms of the remand).  Therefore, 
this matter must be remanded for compliance with the 
instructions of the previous remand.



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current heart disability and 
hypertension.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current heart 
disability or hypertension identified on 
examination is causally related to the 
appellant's active service or any 
incident therein, including treatment for 
hypotension and bradycardia, or is 
causally related to or aggravated by the 
appellant's service-connected 
disabilities, including PTSD.  The report 
of examination should include a complete 
rationale for all opinions rendered.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the appellant's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for 
appropriate appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




